PER CURIAM.
Appellant challenges the lower court’s order that denied his motion to correct sentences imposed in two cases. We affirm except as to the sentences imposed on counts two and three in lower court case number 1993-CF-10677. Because the sentences on those two counts exceeded the statutory máximums for second degree felonies, which felonies occurred in 1991 and 1992, the sentences are illegal under the then-applicable sentencing scheme. Stewart v. State, 755 So.2d 736 (Fla. 4th DCA 2000). Upon remand, the trial court shall resentence Appellant to the statutory maximum of fifteen years on each count.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
SAWAYA, TORPY and EVANDER, JJ., concur.